DETAILED ACTION
Claims 1 – 21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 describes “the current vector length”.  Claim 13 depends on claim 12 with depends on claim 11 which depends upon claim 1, and claims 12, 11 and 1 do not describe “a current vector length” and as such there is a lack of antecedent basis for “the current vector length” of claim 13.  The term “a current vector length” appears in claim 10.  The examiner recommends changing the dependency of claim 11 so that it depends on claim 10 to provide antecedent basis for the term in claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 is directed towards a computer program.  A computer program does not fall within any statutory category as it has no physical or tangible form.  The examiner recommends amending the claims so that it is directed towards a non-transitory computer readable storage medium a computer program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-16 and 20 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al (WO 2017/021269, hereinafter referred to as Stephens).
As per claims 1, 20 and 21:
Taking claim 1 as exemplary: Stephens discloses a data processing apparatus comprising vector processing circuitry to selectively apply vector processing operations defined by 5vector processing instructions to generate one or more data elements of a data vector comprising a plurality of data elements at respective data element positions of the data vector, according to the state of respective predicate flags associated with the positions of the data vector (Stephens: Page 13 line 32 – Page 14 line 9); and generator circuitry to generate instruction sample data indicative of processing activities 10of the vector processing circuitry for selected ones of the vector processing instructions, instruction sample data indicating at least the state of the predicate flags at execution of the selected vector processing 
As per claim 2:
Stephens discloses the predicate flags indicate whether processing 15is active or inactive at each data element position, a data element being generated by the vector processing operations at a data element position at which processing is active (Stephens: Page 14 lines 4-9).
As per claim 3:
Stephens discloses the instruction sample data indicates a number of the predicate flags indicating that processing is active (Stephens: Page 16 lines 7 – 13 and Figure 5).
As per claim 4:
Stephens discloses instruction sample data comprises event data to selectively indicate at least one of: all predicate flags indicate that processing is active; at least some predicate flags indicate that processing is inactive; and 25all predicate flags indicate that processing is inactive (Stephens: Page 16 lines 7-13 and figure 5).
As per claim 10:
Stephens discloses at least some of the vector processing instructions are vector length defining instructions configured to define a vector length of the data vector, and in which a current vector length is defined by a processor register having a 15register state which is responsive to execution of a vector length defining instruction (Stephens: Page 5 lines 15 - 22).
As per claim 11:
Stephens discloses the instruction sample data for a given vector processing instruction indicates a vector length applicable to execution of the given vector processing instruction (Stephens: Page 15 lines 25-34).

As per claim 12:
Stephens discloses the instruction sample data for the given vector processing instruction indicates a data element size applicable to the given instruction and data indicating the state of each of the predicate flags applicable to execution of the given instruction (Stephens: Page 15 lines 22-34).
As per claim 13:
Stephens discloses the generator circuitry is configured, for a given group of predicate flags, to generate instruction sample data which indicates that predicate flags relating to data elements not included in a vector of the current vector length are set to a predetermined state (Stephens: Page 16 lines 7-13 and figure 5, predicate flags set to zero for elements not included in vector operation).
As per claim 14:
Stephens discloses the vector processing circuitry comprises instruction decoder circuitry to decode program instructions; and instruction processing circuitry to execute instructions decoded by the instruction decoder circuitry in dependence upon the predicate flags (Stephens: Page 10 lines 17-23).
As per claim 15:
Stephens discloses that the generator circuitry is responsive to decoding of a selected instruction by the instruction decoder circuitry to initiate generation of the 21WO 2019/166772PCT/GB2019/050408 instruction sample data, and is responsive to the instruction processing circuitry to generate the instruction sample data indicating the state of the predicate flags at the time of execution of the selected instruction (Stephens: Page 15 line 32 – Page 16 line 6).
As per claim 16:
Stephens discloses instruction selection circuitry to select the selected ones of the vector processing instructions (Stephens: Page 8 lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens as applied to claim 1 above, and further in view of Lee et al (US 2016/0188334, hereinafter referred to as Lee).
As per claim 5:
Stephens describes vector processing instructions and that a data element size can vary from a set of element sizes and that the instruction sample data for a given vector processing instruction indicates a data size applicable to execution of the given vector processing instruction (Stephens: Page 20 lines 9 – 19, data size can be byes or half words, there are enough predicate flags necessary for the instructions).
Stephens does not specifically disclose that the instructions are configured to define a data element size.
However Lee teaches that the instructions are configured to define a data element size (Lee: Paragraph [0042] instruction include information about vector size number of elements and size of each element) in order for the processor to be able to correctly discern the data elements of the vector for processing (Lee: paragraph [0042]). It would have been obvious to one of ordinary skill in the art at the time of filing to have the instructions define data element size as taught by Lee in order for the processor to be able to correctly discern the data elements of the vector for processing (Lee: paragraph [0042]).

As per claim 6:
The modified Stephens teaches that for at least some of the vector processing instructions, the data element size applicable to execution of that instruction is defined by at least a part of that vector processing instruction (Lee: Paragraph [0042]).
As per claim 7:
Stephens teaches that for at least some data element sizes of the set of candidate data element sizes, each data element is associated with a group of predicate 20WO 2019/166772PCT/GB2019/050408 flags associated with data element, in which a subset of the group of predicate flags indicates active or inactive processing at that data element position (Stephens: Page 15 line 32 – Page 16 line 14).
As per claim 8:
Stephens teaches that the subset of predicate flags comprises one 5predicate flag of each group of predicate flags (Stephens; Page 16 lines 1 - 14).
As per claim 9:
Stephens teaches that the generator circuitry is configured, for a given group of predicate flags, to generate instruction sample data which indicates that predicate flags other than the subset of predicate flags have the same state as the state of the subset of 10predicate flags (Figure 5, predicate flags in group 300 are the same as subset of predicate flags in 310).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stephens as applied to claim 16 above, and further in view of Mizrahi et al (US 9,348,595; hereinafter referred to as Mizrahi).
	As per claim 17:
	Stephens does not specifically teach the instruction selection circuitry comprises counter circuitry configured to count instructions between a start count value and a final count 10value, and to select, as a selected instruction, an instruction for which the counter reaches the final count value.
.  

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181